Citation Nr: 1144878	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.  He died in August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the instant claim has been transferred to the RO in Cheyenne, Wyoming.

The appellant testified before a Veterans Law Judge at an April 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered the appellant's claim in March 2009, at which time it issued a decision denying the instant claim.  The appellant then appealed the Board's March 2009 denial to the United States Court of Appeals for Veteran's Claims (Court) which, in November 2010, issued a memorandum decision vacating the Board's decision and remanding the instant claim for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As noted in the INTRODUCTION above, the appellant testified before a Veterans Law Judge at an April 2008 hearing conducted at the RO.  However, the Veterans Law Judge that conducted the April 2008 hearing has since left the Board prior to final adjudication of the instant appeal.  The appellant was apprised of this by a letter and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2011).  The appellant responded that she desired another hearing before the Board.  As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for the requested Travel Board hearing.  See 38 C.F.R. §§ 20.703 , 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing per her request.  Appropriate notification should be given to the appellant and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


